Citation Nr: 0022297	
Decision Date: 08/23/00    Archive Date: 08/25/00

DOCKET NO.  99-09 971	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington,
West Virginia


THE ISSUE

Entitlement to compensation benefits, pursuant to 38 U.S.C.A. 
§ 1151 (West 1991 & Supp. 2000), for acute right ear hearing 
loss.



REPRESENTATION

Appellant represented by:	West Virginia Department of 
Veterans Affairs



ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Associate Counsel 



INTRODUCTION

The veteran served on active duty in the military from 
February 1945 to July 1946.  He appealed to the Board of 
Veterans' Appeals (Board) from a February 1999 RO decision 
that denied his claim for VA compensation benefits, pursuant 
to 38 U.S.C.A. § 1151, for acute right ear hearing loss.  He 
canceled his hearing scheduled for March 2000, and he has not 
asked that it be rescheduled.


REMAND

The veteran alleges that, while undergoing heart bypass 
surgery in April 1998 at the VA Medical Center (VAMC) in 
Cleveland, Ohio, there was an "interruption of blood flow 
causing irreversible nerve damage" to his right ear and, as 
a consequence, hearing impairment.  Therefore, he believes 
that he is entitled to section 1151 VA compensation benefits 
just as if his hearing impairment was service connected.

When a veteran suffers additional disability as the result of 
hospital care, medical or surgical treatment, or an 
examination furnished by VA, benefits are payable in the same 
manner as if such disability were due to an injury or disease 
that he incurred or aggravated during his active military 
service.  38 U.S.C.A. § 1151 (West 1991).  But for claims, 
such as the one at issue, filed on or after October 1, 1997, 
a showing of negligence or fault in the treatment or care 
received from VA is necessary for favorable disposition.  See 
38 U.S.C.A. § 1151 (West 1991 & Supp. 2000).  That is not the 
situation for claims filed prior to that date.  See Brown v. 
Gardner, 115 S. Ct. 552 (1994); VAOPGCPREC 40-97 (Dec. 31, 
1997).

The discharge summary from the veteran's April 1998 
hospitalization at the VAMC in Cleveland indicates that he 
was scheduled to receive follow-up treatment one week later 
at the ear, nose, and throat (ENT) clinic of the VAMC in 
Huntington, West Virginia.  But none of those records have 
been obtained for consideration in his appeal, and they 
should be (assuming that he received the follow-up treatment) 
because they could possibly show the status of his hearing in 
his right ear shortly after his discharge from the VAMC in 
Cleveland.  See Bell v. Derwinski, 2 Vet. App. 611 (1992); 
Hayre v. West, 188 F.3d 1327 (Fed. Cir. 1999).

The veteran also alleged in his May 1999 Substantive Appeal, 
on VA Form 9, that a hospital spokeswoman has acknowledged 
("stated") that his hearing impairment in his right ear 
occurred just as he claims it did.  But there is no actual 
written statement of record documenting this as true, so he 
should be contacted and given an opportunity to submit such a 
statement prior to further consideration of his appeal.  
Robinette v. Brown, 8 Vet. App. 69 (1995), citing 38 U.S.C.A. 
§ 5103(a).  A claim predicated on 38 U.S.C.A. § 1151 must be 
supported by medical evidence suggesting that the VA 
treatment in question either caused or aggravated the 
condition at issue.  See Jimison v. West, 13 Vet. App. 75, 78 
(1999).  Mere unsubstantiated allegations, alone, will not 
suffice.  Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).

Accordingly, the claim is remanded to the RO for the 
following development:

1.  The RO should invite the veteran to 
submit an actual written statement or 
other documentary evidence from the 
"hospital spokeswoman" who purportedly 
"stated" that his right ear hearing 
loss developed as a result of the surgery 
that he underwent in April 1998 at the 
VAMC in Cleveland.  The veteran also 
should be apprised that he can submit a 
similar statement from someone else, 
including a physician, who is qualified 
to make such a determination.

2.  The RO should obtain the medical 
records of all follow-up treatment that 
the veteran received at the ENT clinic of 
the VAMC in Huntington after his 
discharge from the VAMC in Cleveland in 
April 1998.

3.  The RO should then readjudicate the 
veteran's claim in light of all evidence 
submitted or otherwise obtained. And if 
his claim continues to be denied, then he 
should be provided an appropriate 
supplemental statement of the case and 
given an opportunity to respond prior to 
returning his appeal to the Board.

The veteran need take no further action unless notified 
otherwise, but he may furnish additional evidence and 
argument while his case is in remand status.  Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992); Booth v. Brown, 
8 Vet. App. 109 (1995); see also Kutscherousky v. West, 12 
Vet. App. 369 (1999).  It is not the Board's intent in 
remanding his case to suggest whether the benefits that he is 
requesting should be granted or denied.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Keith W. Allen
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).

- 4 -


